Judgment, Supreme Court, New York County (Michael Obus, J.), rendered June 9, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Viewed in a light most favorable to the People, the trial testimony of the detectives who participated in the buy-and-bust operation that resulted in defendant’s arrest establish defendant’s guilt beyond a reasonable doubt (People v Malizia, 62 NY2d 755, cert denied 469 US 932). The inconsistencies in their testimony were minor and properly placed before the jury whose evaluation and resolution of same cannot be held to be "manifestly erroneous” (People v Corporan, 169 AD2d 643). Concur — Murphy, P. J., Rosenberger, Williams and Mazzarelli, JJ.